DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 35 U.S.C. 119.

Response to Amendment
The amendment filed on 23 March 2022 has been entered. Claims 1-4, 6, 7, 10, 11, 13-15 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 10, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al., (US20170202469A1), (hereinafter “Scharf”) and in further view of Sliwa et al., (US20100168569A1) (hereinafter “Sliwa”).
	
	Regarding claim 1, Scharf teaches an ablation catheter (fig. 5a; [0191] “Fig. 5A illustrates an ablation catheter”) for ablative treatment of ventricular tachycardia ([0191] “Referring now to FIGS. 5A and 5B, perspective views of the distal portion of a system for diagnosing and/or treating a heart disease or disorder, such as atrial fibrillation and/or ventricular tachycardia, is illustrated.”) comprising:
	a shaft (fig. 5a #522 shaft);
	an ablation element (fig. 5a #561 ablation element) mounted on said shaft;
	a plurality of ultrasound transducer arrays for obtaining images of myocardial tissue (Fig. 5a #551 transducers are capable of obtaining images of myocardial tissue [0195] “Diagnostic catheter 500 can be used for mapping tissue such as an organ or portion of an organ (e.g. a portion of a heart wall).”), the plurality of ultrasound arrays being spaced relative to each other around the shaft (fig. 5a #551; the transducers are spaced along the splines), wherein the ablation catheter is configurable to adopt a folded configuration in which the plurality of ultrasound transducer arrays extend along the shaft ([0202] “Expandable assembly 530 can be biased in an expanded or non-expanded state.”; the transducer array would extend along a length of the shaft in a non-expanded state), and a deployed configuration in which the plurality of ultrasound transducer arrays are more separated from the shaft than in the folded configuration ([0202] “Assembly 530 can automatically expand when assembly 530 exits the distal end of sheath 504,”; the transducer on the expanding splines would be more separated than the non-expanded state) and wherein each of the plurality of ultrasound transducer arrays comprises a first surface (see annotated fig. 5A, the labeled first surface faces the ablation element) facing the ablation element (#561) in the deployed configuration (once deployed, the transducers towards the distal end of the device would be oriented towards the ablation element, therefore would face the ablation element) and a second surface opposite the first surface (see annotated fig. 5A, the second surface would be on the other side of the first surface of a transducer).
 
    PNG
    media_image1.png
    618
    609
    media_image1.png
    Greyscale

	However Scharf fails to explicitly disclose a balloon coupled to the second surface of each of the plurality of ultrasound transducer arrays and the shaft, said deployed configuration being adopted upon inflation of said balloon.
	However in the same ablation catheter field of endeavor Sliwa teaches a balloon coupled to the second surface of each of the plurality of ultrasound transducer arrays and the shaft (fig. 10b #20 [0038]), said deployed configuration being adopted upon inflation of said balloon ([0051] fig. 5b has same system as fig. 10b, and as balloon inflates, #26 transducer is deployed).

    PNG
    media_image2.png
    237
    563
    media_image2.png
    Greyscale

	Before the effective filing date of the present application, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the splines of Scharf with the ultrasound transducer and balloons of Sliwa, as this would results in an improved view of the ablation site and ablating field of the ablation element while allowing for atraumatic insertion and removal of the surgical tool due to the transducer being substantially flush while in the stowed position (see Sliwa [0045]).

	Regarding claim 2, Scharf as modified by Sliwa further teaches the catheter of claim 1, wherein Scharf further teaches the ultrasound transducer arrays extend outwardly from the shaft in the deployed configuration (fig. 5a #551, the transducers extend outwardly from shaft on the splines)

	Regarding claim 3, Scharf as modified by Sliwa teaches the catheter of claim 1, wherein Scharf further teaches comprising at least three ultrasound transducer arrays (fig. 5a #551 multiple ultrasound transducers can be seen).

	Regarding claim 4 Scarf as modified by Sliwa teaches the catheter of claim 1, wherein Scharf further teaches the ultrasound transducer arrays are evenly spaced relative to each other around the shaft in the deployed configuration (fig. 5a #551 ultrasound transducers are spaced evenly between each other; [0205] “Each spline 531 can include a similar or dissimilar arrangement of electrodes 541 and/or ultrasound transducers 551 such as an adjacent spline 531 or any other spline 531 in assembly 530”; this means there would be a configuration where the transducers would be evenly spaced between each other on the same and different splines).
		
	Regarding claim 10, Scarf as modified by Sliwa teaches the catheter of claim 1, wherein Scharf further teaches wherein the ablation element comprises a tip electrode configured to apply radiofrequency energy to tissue, the tip electrode being mounted on an end of said shaft (#561 ablation element; [0210] “Ablation catheter 520 of FIGS. 5A and 5B includes ablation element 561 positioned on shaft 522, for example on a distal portion or the distal tip of shaft 522…. In the case where ablation element 561 includes one or more electrodes, the electrodes can include electrodes constructed and arranged to deliver radiofrequency (RF) energy”).

Regarding claim 11, Scarf as modified by Sliwa teaches the catheter of claim 10, wherein Scharf further teaches comprising at least one location sensor for tracking a position of said ablation element ([0206] #541 electrodes can be used for distance information to the ablation element, which would be tracking the location/position of the ablation element relative to the electrodes).
 
Regarding claim 13, Scharf as modified by Sliwa further teaches a catheter arrangement (fig. 5a #440 catheter) comprising:
 the ablation catheter of claim 1 (fig. 5a #500 expandable assembly); and
 a guide catheter (#504) having a bore dimensioned to receive the ablation catheter in said folded configuration (fig. 5a #504 sheath [0197] “sheath 504 can be inserted through the atrial septum and into the left atrium, followed by the insertion of diagnostic catheter 500 through a lumen of sheath 504. Subsequently, ablation catheter 520 can be inserted through lumen 526 of diagnostic catheter 500”).

Regarding claim 14, Sliwa as modified by Scharf teaches a system for providing ablative treatment of ventricular tachycardia ([0191] “Referring now to FIGS. 5A and 5B, perspective views of the distal portion of a system for diagnosing and/or treating a heart disease or disorder, such as atrial fibrillation and/or ventricular tachycardia, is illustrated.”)  comprising:
	the ablation catheter or a catheter arrangement of claim 13 (see teachings of Sliwa as modified by Scharf in claim 13); and a display for displaying image data received by the plurality of ultrasound transducers (Abstract “Methods of generating a graphical representation of cardiac information on a display screen are provided.”).

	Regarding claim 15, Scharf as modified by Sliwa teaches the catheter of claim 1, but fails to explicitly disclose wherein each of the plurality of ultrasound transducer arrays comprises a first end and an opposite second end, wherein the first surface and the second surface extend between the first end and the second end, wherein the first end is coupled to the shaft.
However in the same ultrasound field of endeavor, Sliwa teaches each of the plurality of ultrasound transducer arrays comprises a first end and an opposite second end, wherein the first surface and the second surface extend between the first end and the second end, wherein the first end is coupled to the shaft. (see annotated fig. 10b below, [0045] first end, where the #51 hinge is located) is coupled to the #20 shaft).

    PNG
    media_image3.png
    241
    563
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the known technique of the different ends of Sliwa to the catheter of Scharf as modified by Sliwa, as both inventions relate to ablation catheter that include ultrasound transducers and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such an application, and the results of Scharf as modified by Sliwa using the ends of Sliwa are reasonably predictable. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Scharf in view of Sliwa and in further view Vitek (US20070197918A1), (hereinafter “Vitek”).
	
Regarding claim 6, Scharf as modified by Sliwa teaches the catheter of 1, but is silent regarding balloon comprises a bulbous shape when inflated which extends from the shaft outwardly towards outer peripheries of the ultrasound transducer arrays.
However in the same ultrasound field of endeavor, Vitek teaches the balloon comprises a bulbous shape when inflated which extends from the shaft outwardly towards outer peripheries of the ultrasound transducer arrays (fig. 8 #251 balloon is deployed in a bulbous shape).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the catheter of Scharf as modified by Sliwa with the balloon of Vitek, as the balloon enhances acoustic coupling of the transducer array with intervening tissue (see Vitek [0055]).

	Regarding claim 7, Scharf as modified by Sliwa teaches the catheter of claim 1, but fails to explicitly disclose the balloon comprises a compliant material for conforming to anatomical features when said balloon is inflated.
	In the same ultrasound field of endeavor, Vitek teaches the balloon comprises a compliant material for conforming to anatomical features when said balloon is inflated ([0042] “Alternatively, the balloon 150 may be elastic and/or compliant such that the balloon 150 may expand to fill the available volume and may substantially conform to the shape of the wall and tissue surrounding the body passage”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the catheter of Scharf as modified by Sliwa with the balloon of Sliwa, as the balloon enhances acoustic coupling of the transducer array with intervening tissue (see Sliwa [0055]).

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claim 1-4, 10, 11, 13- 15, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As seen above in the 35 U.S.C. 103 rejections above, Examiner has now used Scharf in view of Sliwa to teach the limitations of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/           Examiner, Art Unit 3793    



/PASCAL M BUI PHO/           Supervisory Patent Examiner, Art Unit 3793